Citation Nr: 1730335	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  12-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lung condition, as secondary to chemical and asbestos exposure.

2.  Entitlement to service connection for a sinus condition and headaches, as secondary to chemical and asbestos exposure.

3.  Entitlement to service connection for a heart condition, as secondary to chemical and asbestos exposure.

4.  Entitlement to service connection for a liver condition, as secondary to chemical and asbestos exposure.

5.  Entitlement to service connection for bilateral deep vein thrombosis, as secondary to chemical and asbestos exposure.

6.  Entitlement to service connection for anti-lupus/anti-coagulant condition, as secondary to chemical and asbestos exposure.


REPRESENTATION

Appellant represented by:	Lisa McNair Palmer, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and observer


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Air Force from April 1970 to March 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The appellant testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in July 2012.  A transcript of the hearing is associated with the claims file.

These issues were previously before the Board in June 2014.  The Board remanded the matter for further development and to afford the Veteran VA examinations for his several of his claimed conditions.  

The issue of entitlement to service connection for a liver condition, as secondary to chemical and asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2016 statement the Veteran, through his attorney, notified the Board that he wished to withdraw his appeal of the claim for service connection for a lung condition.  

2.  The weight of the evidence is against a finding that the Veteran has a current diagnosis for a sinus condition and headaches.

3.  The Veteran's heart condition is not shown to be etiologically related to a disease, injury, or event in service, to include as due to exposure to chemicals and asbestos in service.

4.  The Veteran's bilateral deep vein thrombosis is not shown to be etiologically related to a disease, injury, or event in service, to include as due to exposure to chemicals and asbestos in service.

5.  The Veteran's anti-lupus/anti-coagulant condition is not shown to be etiologically related to a disease, injury, or event in service, to include as due to exposure to chemicals and asbestos in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met as to service connection for lung condition, as secondary to chemical and asbestos exposure.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for sinus condition and headaches, to include as due to exposure to chemicals and asbestos in service, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.159 (2016).

3.  The criteria for service connection for a heart condition, to include as due to exposure to chemicals and asbestos in service, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.159 (2016).

4.  The criteria for service connection for bilateral deep vein thrombosis, to include as due to exposure to chemicals and asbestos in service, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.159 (2016).

5.  The criteria for service connection for anti-lupus/anti-coagulant condition, to include as due to exposure to chemicals and asbestos in service, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

By a statement dated February 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's authorized representative indicating that he wished to withdraw his appeal for service connection for a lung condition, as secondary to chemical and asbestos exposure.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2016).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal as stated above and, hence, there remain no allegations of errors of fact or law for appellate consideration.  In light of the Veteran's request to withdraw the issue of entitlement to service connection for a lung condition, as secondary to chemical and asbestos exposure, the Board concludes that it does not have jurisdiction to review the appeal and the appeal as to this issue is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

The RO provided pre-adjudication VCAA notice by a letter dated in May 2010.  The Veteran was notified of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, and military personnel records have been associated with the record. 

In June 2014 the Board remanded the Veteran's claim to obtain Social Security Administration records, to develop evidence of whether the Veteran was exposed to asbestos during service, and to afford the Veteran VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As part of the requested development, VA obtained medical opinions and afforded the Veteran medical examinations in June 2016.  As the examinations included reviews of the pertinent medical history, clinical findings and diagnoses, and were supported by medical rationale, the Board finds that the examinations and opinions are adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In June 2014 the Board remanded the Veteran's claim to obtain Social Security Administration records, to develop evidence of whether the Veteran was exposed to asbestos during service, and to afford the Veteran VA examinations.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Claims for Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

There is no specific statutory guidance with regard to asbestos-related claims, nor has the VA Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure. 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a). 

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).
 
Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical-nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VAOGCPPREC 04-00. 

In short, with respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

The record reflects that the Veteran served as an orthopedic appliance specialist.  He testified during his July 2012 hearing that he thought he may have been exposed to Agent Orange while in service treating patients that had been exposed to the herbicide.   

Under VA regulations, if a Veteran was exposed to an herbicide agent (including Agent Orange) during active service, certain listed diseases will be presumptively service-connected if the requirements of § 3.307(a)(6) are met and the disease becomes manifest to a compensable degree at any time after service.  38 C.F.R. § 3.309 (e).

Further, under 38 C.F.R. § 3.307 (a) (6), presumptive herbicide exposure is generally established by active service in the Republic of Vietnam between January 9, 1962, and May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 (a) (6) (iii). 

However in this instance, while the Veteran served during the Vietnam era, there is no evidence that the Veteran served in the Republic of Vietnam, or that the conditions of his service involved duty or visitation in the Republic of Vietnam.  His Veteran's service personnel records do not indicate that the Veteran ever set foot in Vietnam.  Rather, his service records show that he was stationed at Lackland Air Force Base in Texas for the entirety of his service.  

The Board points out that the Department of Defense (DOD) provided to VA an inventory regarding Agent Orange use outside of the Republic of Vietnam.  If a veteran had active service between April 1, 1968, and August 31, 1971, in a unit that, as determined by the DOD, operated in or near the Korean DMZ, or certain bases in Thailand, in an area in which herbicides are known to have been applied during that period, the veteran shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange.  38 C.F.R. § 3.307 (a) (6) (iv).

The Board does not doubt that the Veteran sincerely believes he was exposed to Agent Orange during his time in service; yet, at the same time, the record is negative for any supporting evidence that he was exposed to herbicide agents, other than his own statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).  Moreover, the evidence does not show that the Veteran is competent to determine whether any substance that he encountered was actually tactical herbicide, as this would require definitive technical expertise (he has not presented himself as an expert in herbicides or Agent Orange).

Consequently, as there is no competent evidence of actual or presumed Agent Orange (or any other herbicidal agent) exposure and the Veteran is not entitled to service connection based on in-service herbicide exposure, pursuant to 38 C.F.R. § 3.309 (e).

Factual Background

As noted above, the Veteran served on active duty in the Air Force from April 1970 to March 1973.  His military personnel records show that throughout his active duty period he was stationed at Lackland Air Force Base in Texas where his duties included work as a medical center orthopedic appliance specialist in the orthopedic appliance shop.  He was responsible for fabricating, repairing and maintaining all types of orthopedic appliances and shoe corrections, including long leg braces, back braces, hand splints, cervical neck braces, corsets, elastic stockings and orthopedic footwear. 

The Veteran has stated that during this work he was exposed to various chemicals including benzene, acetone, linseed, tetrachloride, resin, formaldehyde, silica dust and welding exposure.  He also testified during his hearing that he was exposed to asbestos, which he claimed was in the tiles on the walls of the building in which he worked. 

The RO undertook efforts to obtain evidence regarding the Veteran's asbestos exposure by a letter dated August 2015, but received no response from the Veteran.

      a)  Sinus Condition and Headaches

The Veteran has claimed service connection for a sinus condition and headaches, as secondary to chemical and asbestos exposure.  His STRs show that he was treated for acute bronchitis in August 1971.  In November 1971, he was hospitalized for a week with pneumonia.  He also experienced post nasal drip and headaches in October 1972.  

Despite his in-service treatment for various respiratory complaints, the Veteran's separation examination notes that he did not experience ear, nose or throat trouble, sinusitis, frequent colds, chronic cough, periods of unconsciousness, loss of memory or amnesia, dizziness or fainting spell or frequent or severe headaches at the time of his discharge.  

In May 1977 the Veteran was afforded a VA examination during which he reported sinusitis with a past history of chronic post nasal drip and nasal obstruction.  He also complained of recurrent orbital and occipital headaches of several years duration.  The headaches occurred mainly during hot humid weather and with sudden atmospheric changes.  He was given a diagnosis of allergic rhinitis, seasonal.  Sinus x-rays showed clear sinuses 

During his July 2012 hearing, the Veteran testified that during service he experienced headaches and nosebleeds which lasted hours and required trips to the emergency room.  He also claimed that he experienced sinus infections.

In conjunction with his current appeal, the Veteran was afforded a VA examination for his claimed sinus condition and headaches.  In June 2016, the examiner stated that there was no clinical finding of sinusitis or objective evidence of a chronic headache condition. 

Upon an in-person examination and a review of the Veteran's claims file, CPRS and private medical records, the June 2016 examiner concluded that the Veteran's claimed sinusitis with headache condition is less likely than not (less than 50% probability) related to his active duty service.  The examiner notes the Veteran's in-service respiratory complaints and current clinical examination, before concluding that the Veteran did not have a current sinus disability.  In addition to the current clinical findings, the examiner noted that a review of the pertinent medical records contained no documentation of a diagnosis of sinusitis condition.  Furthermore, the examiner concluded that the Veteran's upper respiratory infections that caused cough, headache and pneumonia were infectious in etiology caused by virus/bacterial infection and not caused by chemical exposure.  To support his findings the examiner cited peer reviewed medical literature. 

The Board has reviewed all medical and lay evidence of record, but finds there is no probative evidence of record which establishes that the Veteran has been diagnosed with any discernable sinus or headache disability.  In reaching this conclusion, the Board has considered the Veteran's testimony and statements of respiratory symptoms during and after service.  However, although he is competent to describe symptoms, he is not competent to establish to render a medical opinion as whether these symptoms are manifestations of a current sinus disability with headaches.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's opinion has no probative value regarding the existence of a current sinus disability with manifestations of headaches and the Board assigns greater probative value to the opinion reached by the VA examiner.  The examination was conducted by a skilled, neutral medical professional and included review of the Veteran's subjective complaints as well as the documented medical evidence of record.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a sinus condition and headaches, as secondary to chemical and asbestos exposure.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

      b)  Heart Condition

The Veteran has claimed service connection for a heart condition, as secondary to chemical and asbestos exposure.  

In 1995 the Veteran underwent a coronary stent implant after his first heart attack.  He also underwent percutaneous coronary intervention in 2008 following a second heart attack.  In June 2016 the Veteran underwent a procedure to insert an implantable cardioveter defibrillator. 

He currently has a diagnosis of coronary artery disease with a history of myocardial infarction.  The Veteran also has been diagnosed with non-ischemic cardiomyopathy with an automatic implantable cardioverter/defibrillator, pacemaker.  In December 2015 the Veteran also suffered congestive heart failure.

In June 2016 the Veteran was afforded an in-person VA examination.  The examiner determined that the etiologies of the Veteran's current heart conditions were related to his coronary artery disease.  The June 2016 VA examiner further opined that the Veteran's current heart conditions were less likely than not (less than 50% probability) related to his active duty service, to include in-service exposure to various chemicals including acetone, linseed, tetrachloride, resin, formaldehyde, silica dust, welding exposure and asbestos.  

Although the Veteran's STRs show one complaint of chest pain in August 1972, the June 2016 VA examiner stated there was no documentation of a diagnosis of a heart condition in service.  The Veteran was first diagnosed with a heart condition in 1995, which was over 20 years after the Veteran's separation from the Air Force.

The examiner cited peer reviewed medical literature in his opinion, which supported his findings and linked the Veteran's current heart conditions to his history of hypertension, hyperlipidemia, obesity, smoking, lupus anticoagulant disorder and non-ischemic cardiomyopathy. 

The Veteran has submitted an opinion from a private physician, Dr. D.L.M, which states that the bulk of his medical problems were probably caused by an unidentified "immunological disorder" as a result of exposure to various chemicals while in service.  However, this March 2011 opinion does not specifically address the Veteran's heart conditions, nor does it identify a specific immunological disorder.  In contrast, the June 2016 opinion was proffered after a review of the Veteran's claims folder and review of the various lay statements or record. The examiner provided a complete rationale for the opinion reached.  Therefore, the Board affords the March 2011 statement less evidentiary weight that the June 2016 opinion.

The Board acknowledges that the Veteran is competent to report his experiences in service.  While he is competent to describe his experiences, cf. Charles v. Principi, 16 Vet. App. 370, 374-75 (2002), the Veteran is not necessarily qualified to attribute his heart conditions and symptoms to any incident during his active duty service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  On the issue of whether a relationship exists between any current heart disorder and military service, the Board finds that the most persuasive evidence is the June 2016 VA examination, which indicates that the Veteran's heart conditions are not related to his service.  That evidence is entitled to greater probative weight than the more general lay assertions of the Veteran even assuming his assertions as to etiology were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).

The most probative and credible evidence establishes that the Veteran's coronary artery disease with a history of myocardial infarction, and non-ischemic cardiomyopathy with an automatic implantable cardioverter/defibrillator, pacemaker are not related to his active duty service.  The Veteran also did not have acquired pathology during service or within one year of separation from service. 

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a heart condition, as secondary to chemical and asbestos exposure and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      
 c.  Bilateral Deep Vein Thrombosis

The Veteran has claimed entitlement to service connection for bilateral deep vein thrombosis (DVT), as secondary to chemical and asbestos exposure.

The Veteran's STRs, enlistment and separation examinations are negative for any complaints related to DVT.  He was first diagnosed with DVT of the left lower extremity, status post left knee arthroscopy in September 2007.  His medical records show that he sought treatment for DVT of the left lower extremity in June 2008 as well as treatment for DVT of the right leg in July 2008.  In June 2009, the Veteran underwent surgery for evacuation of a right calf hematoma.  The treating physician in June 2009 opined that the Veteran developed DVT subsequent to bilateral knee arthroscopy. 

In June 2016 the Veteran was afforded a VA examination for his DVT.  The examiner confirmed the Veteran's diagnosis of DVT as well as post-phlebitic syndrome of the right lower extremity.  Although the Veteran has a current diagnosis of DVT, the examiner determined that it was less likely than not (less than 50% probability) that the Veteran's claimed DVT condition is related to his active duty service, to include in-service exposure to various chemicals including acetone, linseed, tetrachloride, resin, formaldehyde, silica dust, welding exposure and asbestos.  

The examiner supported his conclusion by stating that the Veteran's first diagnosis of DVT did not occur until 35 years after his separation from active duty service.  In addition, the examiner cited peer reviewed medical literature which states that the Veteran's in-service symptoms of coughs, headaches, pneumonia and black outs are not related to DVT.  Lastly, peer reviewed medical literature cited by the examiner supports that DVT is caused by lupus anticoagulant, smoking and obesity. 

Again, the Board notes the opinion from Dr. D.L.M, which states that the bulk of his medical problems were probably caused by an unidentified "immunological disorder" as a result of exposure to various chemicals while in service.  However, this March 2011 opinion does not specifically address the Veteran's DVT, nor does it identify a specific immunological disorder.  In contrast, the June 2016 opinion was proffered after a review of the Veteran's claims folder and review of the various lay statements or record.  The examiner provided a complete rationale for the opinion reached.  Therefore, the Board affords the March 2011 statement less evidentiary weight that the June 2016 opinion.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a bilateral deep vein thrombosis, as secondary to chemical and asbestos exposure and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

      d)  Anti-Lupus/Anti-Coagulant Condition

Lastly, the Veteran is seeking service connection for anti-lupus/anti-coagulant condition, as secondary to chemical and asbestos exposure.

The Veteran's STRs, entrance and separation examinations do not show any complaints or diagnosis of lupus or any anti-coagulant condition.  His private treatment records show that in July 2008 he had coagulation study performed and was diagnosed with a lupus anticoagulant.  Therefore, the Veteran's first diagnosis for lupus anticoagulant was 35 years after the end of his active duty service.

As shown above, the Veteran has been treated for DVT since 2007 and has a history of a hematoma in his right calf.  However, the June 2016 VA examiner determined that the Veteran's lupus anticoagulant disorder was less likely than not (less than 50% probability) related to his active duty service, to include in-service exposure to various chemicals including acetone, linseed, tetrachloride, resin, formaldehyde, silica dust, welding exposure and asbestos.  

The VA examiner supported her findings by stating that there was a 35 year gap in time between the Veteran's active duty service and the onset of his lupus anticoagulant disorder.  Furthermore, she opined that the Veteran's complaints of coughs, headaches, pneumonia and blackouts are not symptoms of lupus, which presents with blood clots in the legs and lungs and an increased risk of stroke and heart attacks.  Lastly, she noted that peer reviewed medical literature supports that lupus anticoagulant condition is an autoimmune multisystem disorder and is not caused due to exposure to chemicals including acetone, linseed, tetrachloride, resin, formaldehyde, silica dust, welding exposure and asbestos.

While Dr. D.L.M which stated that the bulk of his medical problems were probably caused by an unidentified "immunological disorder" as a result of exposure to various chemicals while in service.  Dr. D.L.M. did not identify the specific immunological disorder or provide a rationale for the opinion. In contrast, the June 2016 opinion was proffered after a review of the Veteran's claims folder and review of the various lay statements or record. The examiner provided a complete rationale for the opinion reached.  Therefore, the Board affords the March 2011 statement less evidentiary weight that the June 2016 opinion.

Based upon the foregoing, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for an anti-lupus/anti-coagulant condition, as secondary to chemical and asbestos exposure his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for a lung condition, as secondary to chemical and asbestos exposure, is dismissed.

Entitlement to service connection for a sinus condition and headaches, as secondary to chemical and asbestos exposure, is denied.

Entitlement to service connection for a heart condition, as secondary to chemical and asbestos exposure, is denied.

Entitlement to service connection for bilateral deep vein thrombosis, as secondary to chemical and asbestos exposure, is denied.

Entitlement to service connection for anti-lupus/anti-coagulant condition, as secondary to chemical and asbestos exposure, is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for entitlement to service connection for a liver condition, as secondary to chemical and asbestos exposure. 

As noted above, the issue of service connection for a liver condition was previously before the Board in June 2014, but it was not addressed in the remand.  The Veteran's private treatment records show that he sought treatment for a fatty liver in April 2010.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a liver condition.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

2.  The Veteran must be afforded a full VA examination to address the nature of his claimed liver condition, and, whether any condition is related to the Veteran's active duty service, to include in-service exposure to various chemicals including acetone, linseed, tetrachloride, resin, formaldehyde, silica dust, welding exposure and asbestos.  The Veteran's entire claims file (including this remand) must be reviewed by the examiner. 

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis related to the Veteran's claimed liver condition. 

The examiner should also provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed disorder is related to his active duty service, to include in-service chemical and asbestos exposure. 

The examiner should address the Veteran's contentions that his in-service symptoms of coughs, headaches and pneumonia and reported black outs were related to chemical exposure during service. 

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Appellant and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


